Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips).
Re claims 1, 10, and 18, Phillips teaches
1. An electronic device comprising: a storage storing recognition related information of a trigger word for activating a speech recognition mode and misrecognition related information of the trigger word; and (a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)
a processor configured to: identify whether or not the speech recognition mode is to be activated based on similarity between characteristic information of a received uttered speech and the recognition related information, identify a similarity between text information of the received uttered speech and text information of the trigger word, and (depending on the context of input and existing models/data, a specific mode will be activated, confidence or probabilistic scores determine the match or suggestions for disambiguation from misrecognition thereof, a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)
update at least one of the recognition related information or the misrecognition related information based on a result of the identification and the similarity between text information of the received uttered speech and text information of the trigger word.  (the system updates/adapted models and data based on user selection and user inputs received as well as probabilistic/confidence scores, and depending on the context of input and existing models/data, a specific mode will be activated, confidence or probabilistic scores determine the match or suggestions for disambiguation from misrecognition thereof, a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips with disambiguation from misrecognition embodiments as in fig. 7b-c with adaptable/updateable models/databases to incorporate the above claim limitations such that inputs including selection of suggestions/candidates in disambiguation are used to adapt the system data/models.


Re claims 2 and 11, Phillips teaches
2. The electronic device as claimed in claim 1, wherein, based on the speech recognition being activated according to the result of the (if the score is low disambiguation is activated for at least one word, the system updates/adapted models and data based on user selection and user inputs received as well as probabilistic/confidence scores, and depending on the context of input and existing models/data, a specific mode will be activated, confidence or probabilistic scores determine the match or suggestions for disambiguation from misrecognition thereof, a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)

Re claims 3 and 12, Phillips teaches
3. The electronic device as claimed in claim 1, wherein the processor is further configured to update the misrecognition related information based on the electronic device being switched from a (following a user activating ASR e.g. by holding down a touchscreen button to talk AND following thereafter if the score is low disambiguation is activated for at least one word, the system updates/adapted models and data based on user selection and user inputs received as well as probabilistic/confidence scores, and depending on the context of input and existing models/data, a specific mode will be activated, confidence or probabilistic scores determine the match or suggestions for disambiguation from misrecognition thereof, a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)

Re claims 4 and 13, Phillips teaches
4. The electronic device as claimed in claim 1, wherein, in response to the speech recognition being inactivated based on the result of the identification, and the similarity between the text information of the (if the score is low disambiguation is activated for at least one word and if score is high then model updates occur for at least one word whether it be the trigger word, recognition data, or misrecognition data, since a command can contain trigger “SMS”, command “Send” “to” “Joe”, and general information such as message content, all of which can be recognized, misrecognized, disambiguation thereof, and adapted to the model based on selection/usage… the system updates/adapted models and data based on user selection and user inputs received as well as probabilistic/confidence scores, and depending on the context of input and existing models/data, a specific mode will be activated, confidence or probabilistic scores determine the match or suggestions for disambiguation from misrecognition thereof, a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)

Phillips teaches
5. The electronic device as claimed in claim 1, wherein the processor is further configured to: identify whether or not the speech recognition mode is to be activated based on both the similarity between characteristic information of the received uttered speech and the recognition related information and a similarity between characteristic information of the received uttered speech and the misrecognition related information, and (if the score is low disambiguation is activated for at least one word and if score is high then model updates occur for at least one word whether it be the trigger word, recognition data, or misrecognition data, since a command can contain trigger “SMS”, command “Send” “to” “Joe”, and general information such as message content, all of which can be recognized, misrecognized, disambiguation thereof, and adapted to the model based on selection/usage… the system updates/adapted models and data based on user selection and user inputs received as well as probabilistic/confidence scores, and depending on the context of input and existing models/data, a specific mode will be activated, confidence or probabilistic scores determine the match or suggestions for disambiguation from misrecognition thereof, a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)
activate the speech recognition mode based on the processor identifying that both the similarity between characteristic information of the uttered speech and the recognition related information is above a recognition related information threshold value and the similarity between characteristic information of the uttered speech and the misrecognition related information is less than a misrecognition related information threshold value.  (if the score is low disambiguation is activated for at least one word and if score is high then model updates occur for at least one word whether it be the trigger word, recognition data, or misrecognition data, since a command can contain trigger “SMS”, command “Send” “to” “Joe”, and general information such as message content, all of which can be recognized, misrecognized, disambiguation thereof, and adapted to the model based on selection/usage… the system updates/adapted models and data based on user selection and user inputs received as well as probabilistic/confidence scores, and depending on the context of input and existing models/data, a specific mode will be activated, confidence or probabilistic scores determine the match or suggestions for disambiguation from misrecognition thereof, a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)

Re claims 6 and 15, Phillips teaches
6. The electronic device as claimed in claim 1, wherein the recognition related information includes at least one of an utterance frequency, utterance length information or pronunciation information of the trigger word, the misrecognition related information includes at least one of an utterance frequency, utterance length information or pronunciation information of a misrecognized word related to the trigger word, and  55the characteristic information of the uttered speech includes at least one of a utterance frequency, utterance length information or pronunciation information of the uttered speech.  (frequency of use expressly… the system updates/adapted models and data based on user selection and user inputs received as well as probabilistic/confidence scores, and depending on the context of input and existing models/data, a specific mode will be activated, confidence or probabilistic scores determine the match or suggestions for disambiguation from misrecognition thereof, a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)

Re claims 7 and 16, Phillips teaches
7. The electronic device as claimed in claim 1, wherein the processor is configured to obtain the similarity between the text information of the received uttered speech and the text information of the trigger word based on at least one of a similarity between a number of characters included in the text information of the uttered speech and a number of characters included in the text information of the trigger word, or similarities between a first character and a last character included in the text information of the uttered speech and a first character and a last character included in the text information of the trigger word.  (character and phoneme or phonetic comparison expressly… the system updates/adapted models and data based on user selection and user inputs received as well as probabilistic/confidence scores, and depending on the context of input and existing models/data, a specific mode will be activated, confidence or probabilistic scores determine the match or suggestions for disambiguation from misrecognition thereof, a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)

Re claims 8 and 17, Phillips teaches
8. The electronic device as claimed in claim 1, wherein the processor is configured to: obtain text information corresponding to each of a plurality of uttered speeches, and obtain a similarity between the text information corresponding to each of the plurality of uttered speeches and the text information of the trigger word.  (if the score is low disambiguation is activated for at least one word and if score is high then model updates occur for at least one word whether it be the trigger word, recognition data, or misrecognition data, since a command can contain trigger “SMS”, command “Send” “to” “Joe”, and general information such as message content, all of which can be recognized, misrecognized, disambiguation thereof, and adapted to the model based on selection/usage… the system updates/adapted models and data based on user selection and user inputs received as well as probabilistic/confidence scores, and depending on the context of input and existing models/data, a specific mode will be activated, confidence or probabilistic scores determine the match or suggestions for disambiguation from misrecognition thereof, a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)


Re claims 9 and 18, Phillips teaches
9. The electronic device as claimed in claim 8, further comprising: a display, wherein the processor is configured to: provide, through the display, a list of a plurality of speech files corresponding to the plurality of uttered speeches, and in response to a selection command to select a speech file of the plurality of speech files being received, the update of the recognition related information and/or the misrecognition related  (user has candidates to select from which originated from speech therefore the acoustic model will match both speech and text thereafter and update for usage and language and acoustic models… the system updates/adapted models and data based on user selection and user inputs received as well as probabilistic/confidence scores, and depending on the context of input and existing models/data, a specific mode will be activated, confidence or probabilistic scores determine the match or suggestions for disambiguation from misrecognition thereof, a mode such as a type of ASR context e.g. Navigation + disambiguation vs navigation vs music player, trigger words such as “play song from artist XYZ” or “send SMS to Joe, lets meet at 7pm”… 0105 fig. 7b-c, 0100 0109 0082 0098 0070 0094 fig. 7, 0149-0151 0099 fig. 14)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Krishnamoorthy; Mahesh et al.	US 10446141 B2	
	Intent disambiguation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov